Citation Nr: 0937206	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a clam of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD. 

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a hearing loss 
disability.

7.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

8.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  

9.  Entitlement to an increased rating for atrophic right 
testicle, post-operative right epididymotomy, currently rated 
as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The claim of entitlement to service connection for a hearing 
loss disability is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The Veteran does not have a psychiatric disorder to 
include PTSD that is attributable to military service.  

2.  The Veteran does not have a back disability that is 
attributable to his period of military service.

3.  The Veteran does not have a heart disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

4.  The Veteran does not have hypertension that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

5.  The Veteran's diabetes mellitus requires the use of oral 
hypoglycemic agents and a restricted diet, but does not 
require the use of insulin or regulation of his activities.

6.  The Veteran's peripheral neuropathy of the right lower 
extremity is manifested by no more than mild incomplete 
paralysis of the sciatic nerve.

8.  The Veteran's atrophic right testicle, post-operative 
right epididymotomy is manifested by a painful atrophic right 
testicle without any associated genitourinary disability.  
  
9.  Service connection for a nervous condition to include 
posttraumatic stress neurosis and residual type schizophrenia 
was denied by in an unappealed December 1984 rating decision. 

10.  The evidence received since the December 1984 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim of service connection for 
a psychiatric disorder to include PTSD.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  The Veteran does not have a heart disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; a heart disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

3.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; hypertension is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2008).

4.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

5.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2008).

6.  The criteria for a compensable rating for an atrophic 
right testicle, post-operative right epididymotomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.115b, Diagnostic Codes 7599-7523 (2008).

7.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disorder to include PTSD has been received.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

8.  The Veteran does not have a psychiatric disorder to 
include PTSD that is the result of disease or injury incurred 
in or aggravated by active military service. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal. I 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.

The Board finds that a notice letter dated in January 2007 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the Veteran was advised 
of the evidence and information needed to substantiate his 
claims on appeal.  He was informed that the RO was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The RO requested that the Veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The Veteran was requested to submit evidence in 
support of his claims.

Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of the January 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the claims for higher initial evaluations for 
diabetes mellitus and right lower extremity neuropathy as 
well as the claim for an increased rating for a right 
testicle disability, the January 2007 letter advised the 
Veteran of his and VA's respective duties, and it also 
advised him that the evidence must show that his disability 
had increased in severity.  A November 2007 letter explained 
how a disability rating is determined, and it also advised 
the Veteran of the type of evidence considered in determining 
the disability rating, including impact on employment.  The 
Veteran was notified of the specific rating criteria 
necessary to establish higher disability ratings for his 
claim in a November 2007 statement of the case (SOC) and a 
June 2008 supplemental statement of the case (SSOC).  

The Veteran was also questioned about his employment and 
daily life during the course of the VA examinations.  The 
Board finds that the notice given, the questions directly 
asked, and the responses provided by the Veteran show that he 
knew that the evidence needed to show that his atrophic right 
testicle, post-operative right epididymotomy had worsened and 
what impact that had on his employment and daily life.  As 
the Board finds the Veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  

As to the claim for a psychiatric disorder to include PTSD, 
the Board notes that the Kent v. Nicholson, 20 Vet. App. 1 
(2006), established requirements regarding the VCAA notice 
and reopening claims.  The Court held that the VCAA notice 
must include the bases for the denial in the prior decision 
and VA must respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance). 

The Veteran submitted his psychiatric claim in November 2006.  
The RO wrote to the Veteran in January 2007 and notified him 
of the evidence/information needed to substantiate his claim 
and establish service connection for a psychiatric disorder 
to include PTSD.  He was told what VA would do in the 
development of his claim and what he should do to support his 
contentions.  The Veteran was specifically informed that he 
needed to submit new and material evidence for his claim for 
service connection for a psychiatric disorder to include 
PTSD.  He was informed that new evidence means evidence 
submitted for the first time and material evidence is 
evidence that relates to an unestablished fact necessary to 
substantiate the claim.  The letter identified the specific 
basis of the prior denial.  The Veteran was informed that his 
claim was previously denied because there was no diagnosis of 
PTSD and residual type schizophrenia was not incurred in or 
aggravated by service.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran was provided with VA examinations 
on most of the issues currently on appeal.  VA examinations 
addressing the claims for service connection for service 
connection for heart disease and hypertension and higher 
ratings for diabetes mellitus, neuropathy of the lower right 
extremity, and right testicle were conducted in April 2007.  
As noted below, the Board finds that these VA examinations 
are more than adequate, as it they are predicated on a full 
reading of the medical records in the Veteran's claims file.  
The examinations considers all of the pertinent evidence of 
record and the statements of the appellant and provide a 
complete rationale for the opinions reached, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues of 
entitlement to service connection for service connection for 
heart disease and hypertension and higher ratings for 
diabetes mellitus, neuropathy of the lower right extremity, 
and right testicle has been met.  38 C.F.R. § 3.159(c) (4).  

With respect to the claims of service connection for a back 
disability and a psychiatric disorder to include PTSD, as 
discussed in more detail below, the record is absent for 
competent medical evidence that these disabilities are the 
result of a disease or injury incurred in or aggravated by 
active military service.  The Board is cognizant that there 
are instances in which lay testimony can serve to establish 
an association between service and the claimed disability or 
death for the purpose of satisfying the criteria of McLendon.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can satisfy 
the requirements of McLendon.   See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, as 
will be discussed in greater detail below, the Board finds 
that there is no credible evidence of a continuity of 
symptoms since separation.  Thus, the Board finds that an 
examination or opinion on these claims is not necessary.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including sensorineural hearing 
loss, arthritis, arteriosclerosis, and hypertension may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Back Disability

The Veteran avers that he injured his back in service and has 
degenerative arthritis.  He claims that he was treated for 
his back injury in service and at VA.  

The Veteran's STRs do not document any complaints, findings, 
or treatment related to a back injury.  Clinical evaluation 
of the Veteran's spine was normal at the Veteran's July 1971 
entrance examination, a September 1972 examination, and at 
his July 1975 separation examination.  The Veteran denied 
swollen/painful joints, arthritis, rheumatism, and bursitis 
on reports of medical history forms completed at the time of 
the examinations in 1971, 1972, and 1975.  

VA outpatient treatment reports dated from May 1978 to April 
2008 reveal complaints of chronic low back pain in July 1993.  
The Veteran indicated that he injured his back one year 
prior.  He said the injury was possibly related to working as 
a painter which required him to bend and lift.  The examiner 
indicated that the diagnosis was questionable 
spondylolisthesis but said that X-rays were unavailable.  

The Veteran was afforded a VA examination in April 2007.  The 
examiner indicated that the Veteran had degenerative changes 
in his back.  However, the examination did not pertain to the 
Veteran's spine and X-rays were not obtained at that time.  

Other VA examination reports of record are unrelated to the 
Veteran's claimed back disability.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a back 
disability.  

The STRs do not document any evidence of an injury to the 
Veteran's back in service.  Moreover, the VA treatment 
reports related to the Veteran's back indicates that the 
Veteran injured his back in 1992 possibly while working as a 
painter.  None of the medical evidence includes an opinion 
linking a current back disability to the Veteran's period of 
military service.  In short, there is no competent evidence 
linking any current back disability to service.  
Additionally, service connection is not warranted on a 
presumptive basis as the Veteran was not diagnosed with 
arthritis of the spine within one year of his discharge from 
service.  38 C.F.R. § 3.307, 3.309.

The Board has considered the Veteran's statements in which he 
indicated that he injured his back in service and that his 
current back disability resulted therefrom.  Certainly, the 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994).  

Despite the Veteran's current assertion that he injured his 
back during service, his contemporaneous service treatment 
records do not document a history of back injury or back 
disability.  On the contrary, the Veteran specifically denied 
swollen/painful joints, arthritis, rheumatism, and bursitis 
on a report of medical history form completed at the time of 
his separation examination in 1975.  Similarly, post service 
treatment records are silent for any complaints or treatment 
of back problems until 1993, almost twenty years after he 
separated from service.  

In the Board's opinion, the contemporaneous service medical 
records showing no evidence of the claimed disabilities and 
normal findings on the discharge examination are more 
probative than the statements provided by the Veteran for 
compensation purposes so many years after his discharge from 
service.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disability.  See Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).

III.  Secondary Service Connection 

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.

A.  Heart Disability

The Veteran avers that he has a heart disability that is 
either related to his military service or to his service-
connected diabetes mellitus.  

The Veteran's STRs do not reveal any complaints, findings, or 
treatment for a heart disability.  Clinical evaluation of the 
Veteran's heart was normal at his entrance examination in 
July 1971, at an examination conducted in September 1972, and 
at the Veteran's discharge examination dated in July 1975.  
Additionally the Veteran denied pain/pressure in his chest, 
palpitation/pounding heart, and heart trouble on reports of 
medical history forms prepared in conjunction with the 
examinations in 1971, 1972, and 1975.  An electrocardiograph 
(ECG) performed in September 1972 was reported to be within 
normal limits and a chest X-ray obtained at that time 
revealed no active cardiopulmonary issues.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 1978 to April 2008.  The records 
indicate that the Veteran was diagnosed with arteriosclerotic 
heart disease in December 2000 and underwent a coronary 
artery bypass graft in April 2003.  The records also document 
diagnoses of coronary artery disease, coronary 
atherosclerosis, and chronic ischemic heart disease.  The 
Veteran was also noted to have a history of a myocardial 
infarction.  None of the records link the Veteran's heart 
disabilities to his military service or to his service-
connected diabetes mellitus.    

The Veteran was afforded a VA examination in April 2007.  The 
examiner reviewed the claims file.  He said that coronary 
artery disease was found fifteen years prior.  He indicated 
that the Veteran had numerous risk factors for coronary 
disease including a family history, smoking, being a male, 
and hypercholesterolemia.  The examiner reported that the 
Veteran does have diabetes but he said that because of the 
Veteran's risk factors and the onset of cardiac disease 
presenting many years prior to the onset of diabetes 
(diagnosed three or four years prior) it did not appear that 
diabetes had anything to do with the Veteran's heart disease.  
He said diabetes was also less likely an aggravating factor 
as it would be very difficult to determine what level of 
severity diabetes would be playing in any advancing coronary 
disease.  The examiner opined that the Veteran's heart 
condition was not due to his service-connected diabetes 
because the heart disabilities predated the diabetes by a 
number of years and because the Veteran had multiple risk 
factors for coronary artery disease.  He concluded that the 
Veteran's heart disease was not due to diabetes and that 
there appeared to be no aggravating issues.  

Other VA examination reports of record are unrelated to the 
Veteran's claimed heart disability.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a heart 
disability.  

As noted, the Veteran's STRs did not document any findings 
related to any heart condition and an ECG and chest X-rays 
were normal in 1972.  Additionally the Veteran denied heart 
problems when examined at his entrance and discharge 
examinations and at an examination performed in 1972.  
Although the VA outpatient treatment reports associated with 
the claims file document several cardiac diagnoses, the 
records do not contain a nexus opinion linking the Veteran's 
heart disabilities to service or to a service-connected 
disability.  Moreover, the records document a diagnosis of 
arteriosclerotic heart disease in 2000, twenty-five years 
after the Veterans separated from service.  The only opinion 
of record, that of the VA examiner indicated that the 
Veteran's heart disease was not due to diabetes and that 
there appeared to be no aggravating issues.  The examiner 
included a rationale for this opinion.  In the absence of any 
contrary medical evidence providing a link between the 
Veteran's heart disabilities and his military service or to a 
service-connected disability, service connection is not 
warranted.  Additionally, service connection is not warranted 
on a presumptive basis as the Veteran was not diagnosed with 
arteriosclerotic heart disease within one year of his 
discharge from service.  38 C.F.R. § 3.307, 3.309.

With respect to the Veteran's lay assertions, the Board 
recognizes that he can attest to factual matters of which he 
had first-hand knowledge.  See Washington, supra.  However, 
the Veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  See Espiritu, supra.  In this 
instance, the Board does not believe that arteriosclerotic 
heart disease, coronary artery disease, coronary 
atherosclerosis, and chronic ischemic heart disease are the 
types of disabilities that lend themselves to lay 
observation, and the Veteran is not otherwise shown to be 
competent to offer an opinion linking any of his heart 
disabilities to his military service or to a service-
connected disability.  See Jandreau, supra.

In short, there is no competent lay or medical evidence of 
any heart disability during service and, the preponderance of 
the medical evidence weighs against linking this disability 
to military service or to the Veteran's service-connected 
diabetes mellitus.  The evidence also does not establish that 
arteriosclerotic heart disease became manifest to a 
compensable degree within one year of the Veteran's 
separation from active duty.  Consequently, the preponderance 
of the evidence is against the claim.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert supra; 38 C.F.R. §§ 3.102, 4.3 (2008).

B.  Hypertension

The Veteran avers that he has hypertension which is related 
to either his military service or to his service-connected 
diabetes mellitus.  

The Veteran's STRs do not document any complaints, findings, 
or treatment for hypertension.  The Veteran's blood pressure 
was recorded as 120/76 at his July 1971 entrance examination, 
124/78 at a September 1972 examination, and 122/70 at his 
separation examination dated in July 1975.  The Veteran 
denied high/low blood pressure on reports of medical history 
forms prepared in conjunction with his entrance examination 
in July 1971, an examination dated in September 1972, and his 
July 1975 separation examination.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 1978 to April 2008.  The records 
indicate that the Veteran had a diagnosis of essential 
hypertension as early as 1997.  The records do not include 
any opinions regarding the etiology of the Veteran's 
hypertension. 

The Veteran was afforded a VA examination in April 2007.  The 
examiner reviewed the claims file.  Physical examination 
revealed that the Veteran's blood pressure readings were 
recorded as 140/80, 140/78, and 140/80.  The examiner 
indicated that the Veteran had hypertension which was present 
prior to his diagnosis of diabetes mellitus.  He said the 
Veteran's hypertension was likely essential and was not 
likely worsened or increased by the Veteran's diabetes 
mellitus.  The examiner reported that the Veteran's kidney 
functions were normal which indicated that his hypertension 
was not due to diabetes.  He said the hypertension was likely 
essential which means that it was going to happen with 
natural progression of disease with age.  

Other VA examination reports of record are unrelated to the 
Veteran's claimed hypertension.

The Veteran's blood pressure was recorded as 140/80 at the 
time of an April 2007 genitourinary examination.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for 
hypertension.  

As noted, the Veteran's STRs did not document any findings 
related to hypertension.  Although the VA outpatient 
treatment reports associated with the claims file document a 
diagnosis of hypertension as early as 1997, the records do 
not contain a nexus opinion linking the Veteran's 
hypertension to service or to a service-connected disability.  
The only opinion of record, that of the VA examiner indicated 
that the Veteran's hypertension was likely essential and was 
not likely worsened or increased by the Veteran's diabetes 
mellitus because the Veteran's kidney functions were normal 
which indicated that his hypertension was not due to 
diabetes.  In the absence of any contrary medical evidence 
providing a link between the Veteran's hypertension and his 
military service or to a service-connected disability, 
service connection is not warranted.  Additionally, service 
connection is not warranted on a presumptive basis as the 
Veteran was not diagnosed with hypertension within one year 
of his discharge from service.  38 C.F.R. § 3.307, 3.309.

With respect to the Veteran's lay assertions, the Board 
recognizes that he can attest to factual matters of which he 
had first-hand knowledge.  See Washington, supra.  However, 
the Veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  See Espiritu, supra.  In this 
instance, the Board does not believe that hypertension is the 
type of disability that lends itself to lay observation, and 
the Veteran is not otherwise shown to be competent to offer 
an opinion linking his hypertension to his military service 
or to a service-connected disability.  See Jandreau, supra.   

In short, there is no competent lay or medical evidence of 
hypertension during service and the preponderance of the 
medical evidence weighs against linking this disability to 
military service or to the Veteran's service-connected 
diabetes mellitus.  The evidence also does not establish that 
the disorder became manifest to a compensable degree within 
one year of the Veteran's separation from active duty.  
Consequently, the preponderance of the evidence is against 
the claim.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert supra; 38 C.F.R. §§ 3.102, 4.3 (2008).

III.  Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.


A.  Diabetes Mellitus

The Veteran avers that his service-connected diabetes 
mellitus warrants an evaluation greater than 20 percent.  

VA outpatient treatment reports associated with the claims 
file document that the Veteran was taking oral Acarbose and 
Glipizide to treat his diabetes mellitus.  His diabetes was 
reported to be non-insulin dependent.  

The Veteran was afforded a VA examination in April 2007.  The 
examiner reviewed the claims file.  The Veteran was noted to 
take oral Glipizide for his diabetes mellitus.  The examiner 
said the Veteran was a poor historian and could not remember 
his age.  The Veteran indicated that he believed his diabetes 
was diagnosed three or four years prior.  The examiner said 
the Veteran has type 2 diabetes mellitus.  He said the 
Veteran did not have a history of hospitalizations or surgery 
associated with diabetes.  He also indicated that there were 
no episodes of hypoglycemic reactions or ketoacidosis and 
that the Veteran was not instructed to follow a special diet.  
Additionally, the Veteran was not restricted in his ability 
to perform strenuous activities.  While the Veteran indicated 
that he was unemployed for two to five years due to 
"multiple issues," the examiner said the Veteran's diabetes 
mellitus did not have any effect on his usual activities.  

Other VA examinations of record are unrelated to the 
Veteran's diabetes mellitus.  

An April 2008 VA treatment record notes that Veteran resisted 
suggestions for life-style and food choices to treat his 
diabetes mellitus.  

The RO has rated the Veteran diabetes mellitus as 20 percent 
disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119 
(2008).  Under Diagnostic Code 7913, a rating of 20 percent 
is for application when the Veteran's diabetes requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A rating of 40 percent is for application 
when the Veteran's diabetes requires insulin, restricted 
diet, and regulation of activities.

The Board notes that the term "regulation of activities" is 
defined in the regulations.  The first paragraph of 
Diagnostic Code 7913 indicates that "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  

Review of the record discloses that the Veteran currently 
requires the use of oral hypoglycemic agents.  Although the 
VA examiner indicated that the Veteran has not been 
prescribed a special diet, VA outpatient treatment records 
suggest that the Veteran was advised to maintain a better 
diet in response to his diabetic condition.  However, it was 
noted that the Veteran has resisted suggestions for life-
style changes and food choices.  Notably, the Veteran has not 
been shown to require regulation of his activities secondary 
to his diabetes, nor has he been shown to use insulin for his 
diabetes.  The Veteran denied a history of hospitalizations 
or surgery associated with diabetes and he also indicated 
that there were no episodes of hypoglycemic reactions or 
ketoacidosis when examined by VA in April 2007.

In short, while assignment of a rating higher than 20 percent 
for diabetes mellitus requires insulin usage, restricted diet 
and regulation of activities, the evidence shows that the 
Veteran does not require the use of insulin or require any 
regulation of his activities.  The Board accordingly 
concludes that the evidence on file does not support 
assignment of an evaluation higher than 20 percent for 
diabetes mellitus.  This is so since the award of service 
connection-November 6, 2006.  The Veteran's claim for a 
higher initial rating is therefore denied.  

B.  Peripheral Neuropathy - Right Lower Extremity

The Veteran avers that his service-connected peripheral 
neuropathy of the right lower extremity warrants an 
evaluation greater than 10 percent.  He indicated that his 
disability was manifested by pain and numbness in his right 
leg, foot, and knee.  See VA Form 21-4138 dated in November 
2006.

The Veteran was afforded a VA examination in April 2007.  The 
Veteran reported loss of sensation and numbness in his right 
leg.  Sensory examination revealed normal color and 
temperature of the right lower extremity.  There were no 
trophic changes to the extremity, no ulcers of the extremity 
and the dorsalis pedis pulse was normal.  There was no 
evidence of motor loss and the description of the sensory 
loss was scattered decreased sensation in the dorsum of the 
right foot.  There was no evidence of peripheral edema 
present.  An electromyography (EMG) of the right lower 
extremity showed neurogenic changes distally and at the L4-5 
myotome levels consistent with peripheral sensory neuropathy 
associated with diabetes mellitus.  The Veteran indicated 
that he was unemployed for two to five years due to 
"multiple issues;" however, the examiner observed that the 
Veteran's peripheral neuropathy did not have any effect on 
his usual activities.  

Other VA examination reports of record are unrelated to the 
Veteran's peripheral neuropathy.  

VA outpatient treatment reports dated from May 1978 to April 
2008 do not document any complaints, finding or treatment for 
peripheral neuropathy of the right lower extremity.  

The Veteran's peripheral neuropathy of the right lower 
extremity has been rated as 10 percent disabling under 
Diagnostic Code 8520.  Diagnostic Code 8520 pertains to 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under 
Diagnostic Code 8520, a 10 percent rating is assigned for 
mild incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve.  Id.  A 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve.  
Id.  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2008).  "Mild" is generally defined as "not being or 
involving what is extreme.  "Moderate" is generally defined 
as "of average or medium quality, amount, scope, range, etc."  
"Severe" is generally defined as "of a great degree: 
serious."  See Webster's Eleventh New Collegiate Dictionary 
(2007), 787, 798 and 1140.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2008).

The Board has reviewed all the evidence set forth previously 
and finds that the Veteran's peripheral neuropathy of the 
right lower extremity does not warrant a higher rating.  In 
this regard, when examined by VA, sensory examination 
revealed normal color and temperature of the right lower 
extremity with no trophic changes to the extremity, no ulcers 
of the extremity and normal dorsalis pedis pulse.  There was 
no evidence of motor loss and the description of the sensory 
loss was scattered decreased sensation in the dorsum of the 
right foot.  While the Veteran's representative argued in the 
August 2007 notice of disagreement that VA has subjectively 
interpreted the term mild, the Board finds that the evidence 
simply does not indicate that the Veteran's symptoms equate 
to more than mild incomplete paralysis of the sciatic nerve.  
The Veteran's neurological symptomatology, which includes 
complaints of pain and numbness in the right lower extremity, 
is consistent with mild incomplete paralysis of the sciatic 
nerve. That is, there is mild impairment of function.  There 
is no objective evidence of record which suggests that more 
significant disability, approximating moderate incomplete 
paralysis, is present.  Indeed, the only specific loss of 
function is scattered decreased sensation of the dorsum of 
the right foot.  

In short, the evidence of record does not establish that an 
increased rating is warranted.  The evidence reveals that the 
Veteran's neuropathy of the right lower extremity is no worse 
than mildly disabling.  This is consistent with the 
regulations that refer to situations where neurologic 
impairment is largely sensory, see 38 C.F.R. § 4.124a (2008), 
and which provide for assignment of the "mild" rating.  The 
Board accordingly concludes that the evidence on file does 
not support assignment of an evaluation higher than 10 
percent.  This is so since the award of service connection-
November 6, 2006.  The Veteran's claim for a higher initial 
rating is therefore denied.  

IV.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The Veteran indicated that he was seeking service connection 
for sexual dysfunction.  See VA Form 21-4138 dated in 
November 2006.  He avers that he had problems with his 
testicles in service and believes that he is sterile.  In the 
May 2007 rating decision the RO indicated that the Veteran 
had been granted special monthly compensation for loss of use 
of a creative organ in 1978 and accepted this statement as a 
claim for an increased rating for his service-connected 
atrophic right testicle, post-operative right epididymotomy.  
The Veteran disagreed with the continuation of a 
noncompensable rating.  

The only relevant medical evidence pertaining to the 
Veteran's service-connected atrophic right testicle, post-
operative right epididymotomy consists of an April 2007 
genitourinary examination.  The Veteran reported that his 
right testicle felt smaller and was more uncomfortable.  He 
said the symptoms were intermittent with remissions.  The 
Veteran denied a history of trauma to the genitourinary 
system.  Additionally there is no history of neoplasm, 
urinary leakage, recurrent urinary tract infections, 
obstructed voiding, urinary tract stones, renal dysfunction 
or renal failure, acute nephritis, hydronephrosis, or 
erectile dysfunction.  The examiner also indicated that there 
were no general systemic symptoms due to genitorurinary 
disease.  Physical examination revealed no abdominal or flank 
tenderness, normal bladder, normal urethra, normal perineal 
sensation and normal penis examination.  Examination of the 
testicles revealed a normal left testicle and the right 
testicle was reported to be one-third the size of a normal 
testicle with a soft consistency.  The examiner said he was 
unable to palpate the right testicle.  The examiner diagnosed 
the Veteran with an atrophic right testicle and indicated 
that the Veteran had right testicular pain associated with 
the diagnosis.  The Veteran indicated that he was unemployed 
for two to five years due to multiple issues.  The examiner 
said the Veteran's atrophic right testicle prevented him from 
performing exercise or sports and mildly affected his 
recreation activities.  

The Board notes that the noncompensable rating assigned for 
the Veteran's service-connected atrophic right testicle, 
post-operative right epididymotomy at issue has been in 
effect since 1978.  Any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951(b) (2008).  However, in this case 
the Veteran's service-connected atrophic right testicle, 
post-operative right epididymotomy has been continuously 
rated as noncompensably disabling since the grant of service 
connection in 1978 and as such this provision is 
inapplicable.  

The Veteran's service-connected atrophic right testicle, 
post-operative right epididymotomy is rated as noncompensably 
disabling under Diagnostic Codes 7599-7523.  Disabilities may 
be rated by analogy to a closely related disease where the 
functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2008).  The Veteran's atrophic right testicle, post-
operative right epididymotomy is rated at a noncompensable 
disability rating under Diagnostic Code 7523 for complete 
atrophy of the testis.  Under 38 C.F.R. § 4.115b Diagnostic 
Code 7523, a noncompensable disability rating is assigned 
when there is atrophy of one testicle and a 20 percent 
disability rating is assigned when there is atrophy of both 
testis.  The Board notes that a compensable evaluation is 
available only when the disability is bilateral in nature.

In the instant case, service connection has only been 
established for an atrophic right testicle, post-operative 
right epididymotomy; hence, the disability under 
consideration is not bilateral.  The record reflects that 
during April 2007 VA examination, the Veteran's right 
testicle was reported to be one-third the size of a normal 
testicle and of a soft consistency, without any report of 
associated genitourinary disability.  The examiner indicated 
that the Veteran had associated right testicular pain.  No 
erectile dysfunction was reported and as noted, special 
monthly compensation has been established for loss of use of 
a creative organ.   These findings support no more than 
current noncompensable rating.  

The Board also points out that, while, in the August 2007 
notice of disagreement, the Veteran's representative argued 
that VA should have examined the Veteran with a broader more 
holistic approach rather than focusing on the size of the 
Veteran's testicle, the Veteran's disability is manifested by 
an atrophic right testicle.  As such, the Veteran's 
disability is appropriately evaluated under the Diagnostic 
Code pertaining to atrophic testis and the examination in 
this case was appropriate.  

Accordingly, the Board finds that the noncompensable 
evaluation currently assigned for the Veteran's service-
connected atrophic right testicle is proper, and no higher 
rating is warranted.  

V.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  For the following reasons, the 
Board determines that such referral is not appropriate in 
this case.  The Veteran's service-connected diabetes, 
peripheral neuropathy of the right lower extremity, and 
atrophic right testicle have not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Board 
has considered the Veteran's report of unemployment for two 
to five years at the April 2007 VA examinations.  However, 
the examiner indicated that the Veteran was unable to work 
due to multiple issues and the greater weight of the medical 
evidence establishes that the Veteran is unable to work 
solely due to his service-connected conditions.  The 
Veteran's service-connected disabilities are not otherwise 
shown to result in marked interference with employment.  For 
this reason, and because the symptoms and manifestations of 
his service-connected diabetes, peripheral neuropathy of the 
right lower extremity, and atrophic right testicle appear to 
be precisely those contemplated by the applicable rating 
criteria, the Board finds that referral for extraschedular 
consideration is not shown to be warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

VI.  New and Material Evidence

The Veteran originally filed a claim of entitlement to 
service connection for a nervous condition to include 
posttraumatic stress neurosis in October 1984.  The claim was 
denied in a December 1984 rating decision.  Notice of the 
denial and of appellate rights was provided in January 1985.  
The Veteran did not appeal the denial.  The denial of his 
claim consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2008).  As a result, a claim of service connection 
for a psychiatric disorder to include PTSD may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); See Evans, supra.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2008), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for a nervous condition to include post-traumatic 
stress neurosis was last denied in a December 1984 rating 
decision.  The evidence of record at the time of the December 
1984 rating decision consisted of the Veteran's STRs and 
service personnel records; a VA examination report dated in 
November 1984; and a VA hospital summary dated in June 1978.   

The STRs did not contain any complaints, findings, or 
treatment for any psychiatric disability.  Psychiatric 
evaluations at the Veteran's July 1971 entrance examination, 
a September 1972 examination, and the July 1975 separation 
examination were normal.  The Veteran denied depression, 
excess worry, or nervous trouble of any sort on reports of 
medical history forms prepared in conjunction with the 
examinations.  

The November 1984 VA examination revealed a diagnosis of 
residual type schizophrenia and alcohol abuse by history.  
The examiner indicated that he did not find adequate criteria 
for posttraumatic stress syndrome.  

The June 1978 VA hospital summary reveals a diagnosis of an 
acute thought disorder and chronic alcoholism.  

The RO denied the Veteran's claim in December 1984 because 
the evidence did not reveal a diagnosis of PTSD and the 
Veteran's residual type schizophrenia was not incurred or 
aggravated by service.  

The Veteran submitted an application to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD in November 2006.  He claimed that he has had 
mental problems since his service in Vietnam.

Evidence received since the December 1984 rating decision 
consists of VA treatment reports dated from May 1978 to April 
2008; VA examination reports dated in March 2007 and April 
2007; and a PTSD questionnaire received in November 2006.  

Because the evidence received since December 1984 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  As noted, the RO 
determined in 1984 that the evidence did not establish a 
diagnosis of PTSD and that residual type schizophrenia was 
not incurred or aggravated by service.  Since the prior 
denial, the Veteran has submitted evidence establishing that 
he was diagnosed with several psychiatric disorders to 
include PTSD.  Consequently, the Board concludes that this 
new information is material to the question before the Board.  
This claim is reopened.  

The Board will now discuss whether service connection is 
warranted for a psychiatric disorder to include PTSD.  

In addition to the regulations reported above which pertain 
to service connection, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a), of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.

The Veteran's service personnel records do not include any 
awards, decorations or campaigns indicative of combat.  The 
Veteran's MOS was an airplane repairman.  

As noted above, the STRs did not contain any complaints, 
findings, or treatment for any psychiatric disability and 
psychiatric evaluations at the Veteran's July 1971 entrance 
examination, a September 1972 examination, and the July 1975 
separation examination were normal.  Additionally, the 
Veteran denied depression, excess worry, or nervous trouble 
of any sort on reports of medical history forms prepared in 
conjunction with the examinations.  

VA treatment reports document diagnoses of paranoid type 
schizophrenia and alcohol addiction in August 1981, 
posttraumatic stress syndrome, chronic paranoid 
schizophrenia, and alcohol dependence in July 1984, chronic 
paranoid schizophrenia, posttraumatic stress syndrome and 
alcohol dependence in August 1984, alcohol dependence in July 
1987, adjustment disorder with depression and alcohol 
dependency in March 1990, alcohol withdrawal, alcohol 
intoxication, and alcohol dependence in November 1990, and 
alcohol dependence in December 1990.  An April 1989 
psychological evaluation indicates that the Veteran was not 
experiencing significant confusion or unusual thinking.  A 
December 1994 VA medical record report indicates that the 
Veteran had a history of PTSD and schizophrenia.  Psychiatric 
examination revealed that the Veteran was mentally alert and 
the Veteran indicated that he was no longer drinking.  Also 
in December 1994 the Veteran was reported to have chest pain 
which was attributed to anxiety.  A depression screen 
obtained in April 2008 was reported to be negative.  The 
records do no include any opinions linking any psychiatric 
disorder to the Veteran's military service.  Furthermore, the 
records do not include a link between the Veteran's PTSD and 
a verified stressor.  The July 1984 entry merely noted that 
the Veteran served in Vietnam for a little over six months 
and still had nightmares and depression from his service in 
Vietnam.

The March and April 2007 VA examination reports are unrelated 
to psychiatric disorders.  

A November 2007 memorandum prepared by the RO indicates that 
the information that the Veteran provided regarding his 
stressors was insufficient to send to the United States Army 
& Joint Services Records Research Center (JSRRC) for 
verification.  The memorandum indicates that the Veteran's 
stressors included a report of being shot at, unloading 
bodies off of planes, being drenched with diesel fuel, having 
a fellow soldier shot in the back, having a fellow soldier 
commit suicide while on the phone with the Veteran, and an 
airplane crash where the Veteran felt he may have forgotten 
to do something.  The memorandum indicates that the Veteran 
was requested to provide specific names, dates and locations 
for his claimed stressors in a September 2007 letter and that 
he failed to respond to said letter.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
psychiatric disorder to include PTSD.    

As noted, the Veteran's STRs do not document any complaints, 
findings or treatment for a psychiatric disorder, psychiatric 
evaluations were normal at the Veteran's entrance examination 
in 1971, an examination in 1972 and at the 1975 separation 
examination, and the Veteran denied depression, excess worry, 
and nervous trouble on reports of medical history reports 
dated in 1971, 1972, and 1975.  While the medical evidence 
includes diagnoses of paranoid schizophrenia, adjustment 
disorder with depression, and anxiety, none of the diagnoses 
are etiologically linked to the Veteran's military service.  
To the extent that the Veteran may assert that any or all of 
these psychiatric conditions are related to service, he lacks 
the competency to render medical opinions.  See Espiritu.  
Consequently, service connection for a psychiatric disorder, 
other than PTSD, is not warranted.  

With regard to PTSD, the Board acknowledges that the VA 
treatment records include references to a diagnosis of PTSD.  
However, as noted, the Veteran's claimed stressors have not 
been verified.  The Veteran was requested to provide specific 
information regarding his claimed stressors and he failed to 
respond to the request for information.  Accordingly, none of 
the medical records specifically link the diagnosis to a 
confirmed stressor because none of the Veteran's claimed 
stressors are capable of being verified without more specific 
information from the Veteran.  In the absence of a diagnosis 
of PTSD linked to a verified stressor, service connection for 
PTSD is not warranted.  

The Board has considered the Veteran's lay assertions of a 
continuity of symptomatology since service.  However, 
although the Veteran indicated to VA that he had mental 
problems since he served in Vietnam, his service medical 
records reflect that he specifically denied depression, 
excess worry, or nervous trouble of any sort on a report of 
medical history form prepared in conjunction with his 
separation examination.  The Board finds the more 
contemporaneous report offered at separation, as well as the 
medical records associated with the claims file which do not 
contain any medical nexus opinions linking the Veteran's 
psychiatric disorders to his military service, to be more 
credible than that offered directly to VA.  Thus, the Board 
finds that there is no credible evidence of a continuity of 
symptomatology since service.

The Board acknowledges the Veteran's assertions that he 
currently has a psychiatric disorder including PTSD as the 
result of his active duty service.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, to 
include symptoms experienced before and after service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, even where a Veteran asserted continuity of 
symptomatology since service, the Court has held that medical 
evidence was required to establish "a nexus between the 
continuous symptomatology and the current claimed condition . 
. . " See, e.g., McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  None of the medical records contain a medical opinion 
linking any psychiatric disorder to the Veteran's military 
service.  The Veteran as a lay person has not been shown to 
be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  See 
Espiritu, supra.  Consequently, the Veteran's own assertions 
that he has a psychiatric disorder, including PTSD, have no 
probative value.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a psychiatric disorder including PTSD.  
Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The preponderance of the evidence is against 
the claim.


ORDER

Service connection for a back disability is denied.

Service connection for a heart disability is denied.

Service connection for hypertension is denied.  

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.  

An increased rating for atrophic right testicle, post-
operative right epididymotomy, currently rated as 
noncompensably disabling is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a psychiatric 
disorder to include PTSD is reopened.

Service connection for a psychiatric disorder to include PTSD 
is denied.  


REMAND

The Board notes that the Veteran underwent a VA audiological 
examination in March 2007. The examiner opined that the 
Veteran's bilateral hearing loss is not the result of 
military noise exposure or acoustic trauma based on a 
separation audiogram that revealed normal hearing for VA 
purposes.  

The record reflects that the Veteran served as an aircraft 
mechanic during service.  As a result of his in-service noise 
exposure while performing his duties, he had been awarded 
service connection for tinnitus.  A review of the record 
shows that there was some puretone threshold shift between 
the audiometry at service entrance and that at service 
separation.  Service connection for hearing loss is not 
dependent on complaints of or treatment for hearing loss 
while in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Rather, if the Veteran exhibits post-service 
hearing loss as defined in 38 C.F.R. § 3.385 and the record 
shows he experienced acoustic trauma due to significant 
noises exposure in service and an upward threshold shift on 
audiometric testing, rating authorities must consider whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  In light of the case law and the 
Veteran's conceded in-service noise exposure, the Board finds 
that the Veteran should be afforded another VA audiological 
examination on remand to determine the likely cause of his 
bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he currently has a bilateral 
hearing loss disability, as defined by 38 
C.F.R. § 3.385.  If so, the examiner 
should offer an opinion as to whether 
such hearing loss is causally related to 
service, to include in-service noise 
exposure as an aircraft mechanic.  The 
examiner is specifically asked to discuss 
the relevance or lack, if any, of the 
apparent upward threshold shift during 
service.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.

2. The RO should then readjudicate the 
Veteran's claim of service connection for 
bilateral hearing loss disability.  If 
the determination of this claim remains 
unfavorable to the Veteran, the RO must 
issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


